Citation Nr: 1700771	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-16 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than September 1, 2009, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from May 1966 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted nonservice-connected pension, with an effective date of September 1, 2009.  

In his substantive appeal the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for such a hearing in December 2016, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Virtual VA contains additional documents relevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran filed a claim for nonservice-connected pension no earlier than August 17, 2009.


CONCLUSION OF LAW

The criteria for an effective date for nonservice-connected pension benefits prior to September 1, 2009 have not been met.  38 U.S.C.A. §§ 1502, 1521, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal is from the initial effective date assigned with the grant of nonservice-connected pension, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, as this claim represents a downstream issue from the initial award of nonservice-connected pension, additional notice is not required.  

Furthermore, the Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Thus, adjudication of his claim at this time is warranted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  It appears that all relevant and material records pertinent to effective date claim are of record.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran argues that he is entitled to an effective date prior to September 1, 2009 for nonservice-connected pension benefits.  In his July 2010 notice of disagreement, the Veteran asserts that in November 2006, he filed a claim for disability benefits with the Social Security Administration (SSA), and that the SSA should be have notified him that he was eligible for VA nonservice-connected pension benefits at that time.  

On August 12, 2009, the Veteran submitted a document indicating that he would immediately report all changes in income to VA based on his claim for non-service connected pension benefits.  On August 17, 2010, the Veteran filed his claim for nonservice-connected pension benefits.  In March 2010, the RO granted the claim and assigned an effective date of September 9, 2009.  The Veteran has appealed the effective date.

Pension benefits are payable to a veteran of war who has the requisite service and who is permanently and totally disabled due to disabilities not the result of his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.342 (2016).  Permanent and total disability will be held to exist where the person is unemployable as a result of disability reasonably certain to last throughout the remainder of the person's life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340 (b), 4.15 (2016).

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which a veteran became permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The effective date of first payment of pension will be the first day of the month following the month in which the pension award became effective.  38 U.S.C.A. § 5111 (West 2014); 38 C.F.R. § 3.31 (2016).

Prior to 2015, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The only relevant documents of record that could be considered claims are the notice that appears to have been completed August 12, 2009 and the formal claim for pension that is date-stamped August 17, 2010.  However, in a May 2012 statement of the case, the RO stated that the Veteran's claim was received on August 17, 2009.  Given that the Veteran was sent a VCAA notice as to this claim in September 2009, as well as the fact that the record shows that other evidence was received in association with the claim prior to August 2010, the Board will accept the RO's findings as to the date of receipt of his claim.  The Board further notes that in his formal claim received in August 2010, the Veteran indicated that he was in receipt of Social Security Income (SSI).  

The Board finds that an earlier effective date is not warranted.  First, the earliest date of claim is August 12, 2009.  The Veteran does not allege otherwise.  Second, the date of entitlement is earlier than that date, as the receipt of SSA benefits shows.  The evidence does not indicate that the Veteran was prevented from filing his claim earlier due to physical or mental incapacity.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(1)(ii)(A).  Thus, an earlier date is not for assignment.

To the extent that the Veteran argues that an earlier effective date is warranted because he filed a claim for disability benefits with the SSA in 2007, his SSA records do not meet the requirements of an informal claim for nonservice-connected pension.  Only correspondence indicating a desire to apply for VA benefits, not benefits from another Federal agency, may be construed as an informal claim.  See 38 C.F.R. § 3.155 (a).  A Veteran is required to file a claim to obtain benefits, and at a minimum, the Veteran must identify the benefit sought in such a claim.  See 38 C.F.R. §§ 3.151, 3.155.  The Board further notes that the Veteran's claim does not fall within the scope of the regulation which provides that applications for VA death benefits on forms jointly prescribed by VA and SSA on or after January 1, 1957 may be considered a claim, and may be considered received by VA on the date of receipt at SSA.  See 38 U.S.C.A. § 5105 (West 2014); 38 C.F.R. § 3.153 (2016) (emphasis added).  

To the extent that the appellant argues that he was not properly advised by SSA personnel that he may be eligible for VA nonservice-connected pension, this does not provide a basis for a grant of the claim.  It is well-established that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 

Thus, the earliest date for which entitlement to a nonservice-connected pension could be granted is September 1, 2009.  The Board therefore concludes that there is no basis to award an effective date prior to September 1, 2009 for the Veteran's nonservice-connected pension, and that the claim must be denied.  



ORDER

Entitlement to an effective date prior to September 1, 2009 for the award of nonservice-connected pension benefits is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


